Case 1:09-cr-00801-RMB Document 172 Filed 08/06/20 Page 1 of 4

Case 1:09-cr-00801-RMB Document 170-1 Filed 07/(5i20:=-Pagesofaters oo
USDC SDNY

DOCUMENT
ELECTRONICALLY FILED

 

 

 

UNITED STATES DISTRICT COURT DOC fi:
SOUTHERN DISTRICT OF NEW YORK "
wenn eee eee eee eee eee eee x DATE FILED: gfelzor0 | —gfelzo2z0 —

UNITED STATES OF AMERICA

 

 

 

 

: PRELIMINARY ORDER OF
-V.- FORFEITURE AS TO
: SUBSTITUTE ASSETS
JAMES WASHINGTON,
a/k/a “Harlem,” : $1.09 Cr. 801 (RMB)

Defendant.

WHEREAS, on or about November 18, 2009, the defendant, among others, was
charged in a one-count Superseding Indictment, $1 09 Cr. 801 (RMB) (the “Indictment”), with
conspiring to conduct, finance, manage, supervise, direct and own all and part of an illegal
gamblng business, in violation of Title 18, United States Code, Section 371 (Count One);

WHEREAS, the Indictment included a forfeiture allegation seeking forfeiture
pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code,
Section 2461, of all property, real and personal, that constitutes or is derived from proceeds
traceable to the commission of the gambling offense charged in Count One of the Indictment,
including but not limited to at least $9,176,571 in United States currency, in that such sum in
ageregate is property representing the amount of proceeds obtained asa result of the gambling
offense alleged in Count One of the Indictment, and property used in the commission of the
gambling offense;

WHEREAS, the Indictment also included a substitute asset provision providing

notice that if as a result of the defendant’s actions or omissions forfeitable property is unable to

 
Case 1:09-cr-00801-RMB Document 172 Filed 08/06/20 Page 2 of 4
Case 1:09-cr-00801-RMB Document 170-1 Filed 07/15/20 Page 2 of 4

be located or obtained the United States will seek, pursuant to Title 21, United States Code,
Section 853(p), the forfeiture of any other property of the defendant;

WHEREAS, on or about October 20, 2010, a jury in the Southern District of New
York found the defendant guilty of the offense charged in Count One of the Indictment;

WHEREAS, on or about February 3, 2011, the Court entered an Order of
Forfeiture (the “Order of Forfeiture”) imposing a $1,152,523.70 money judgment against the
defendant (the “Money Judgment”);

WHEREAS, to date, the defendant has paid $1,752.25 in United States currency
towards the outstanding money judgment,

WHEREAS, as a result of acts and omissions of the defendant, the Government,
despite its exercise of due diligence, has been unable to locate or obtain the proceeds of the offense
of the defendant’s conviction; and

WHEREAS, the Government has identified the following specific assets m which
the defendant has an ownership interest:

a. $9,250.62 in United States currency in the possession of the United States

Marshals Service, representing the portion of payments made by the Social
Security Administration to defendant from January 2016 through July 2020
that was intercepted by the Treasury Offset Program; and fas shall frat the
Trot wil mgs ofeeek om ly Secia| Seeuvidy Payment is egua lor
\¢ $6 Han 4750. 00 | ay
b. The portion of any and‘all future disbursements from the Government to the
defendant, including but not limited to income tax return refunds and Social
Security payments, which may be intercepted by the Treasury Offset
Program, up to the amount of the outstanding Money Judgment.

(collectively, the “Substitute Assets”)

 
Case 1:09-cr-00801-RMB Document 172 Filed 08/06/20 Page 3 of 4
Case 1:09-cr-00801-RMB Document 170-1 Filed 07/15/20 Page 3 of 4

NOW IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

1. All of the defendant’s right, title and interest in the Substitute Assets is hereby
forfeited to the United States of America, for disposition in accordance with the law, subject to the
provisions of Title 21, United States Code, Section 853(n).

2, Upon entry of a Final Order of Forfeiture, the Substitute Assets shall be
applied towards the Money Judgment entered against the defendant.

3. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(Giv)(C) and G(5)(a)Gd of the
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the United
States shall publish for at least thirty (30) consecutive days on the official government internet
forfeiture site, www.forfeiture.gov, notice of this Preliminary Order of Forfeiture as to Substitute
Assets and provide notice that any person, other than the defendant in this case,claiming an interest
in the Substitute Assets must file a petition within sixty (60) days from the first day of publication
of the notice on this official government internet site, or no later than thirty-five (35) days from
the mailing of actual notice, whichever is earlier.

4, The notice referenced in the preceding paragraph shall state that the petition
shall be for a hearing to adjudicate the validity of the petitioner’s alleged interest in the Substitute
Asset, shall be signed by the petitioner under penalty of perjury, and shall set forth the nature and
extent of the petitioner’s right, title or interest in the Substitute Asset and any additional facts
supporting the petitioner’s claim and the relief sought, pursuant to Title 21, United States Code,

Section 853(n).
Case 1:09-cr-00801-RMB Document 172 Filed 08/06/20 Page 4 of 4
Case 1:09-cr-00801-RMB Document 170-1 Filed 07/15/20 Page 4 of 4

5. The United States may also, to the extent practicable, provide direct written
notice to any person, other than the defendant, known to have an alleged interest in the Substitute
Asset, as a substitute for published notice as to those persons so notified.

6. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Substitute Asset, pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed.

7. The Court shall retain jurisdiction to enforce this Preliminary Order of
Forfeiture as to Substitute Assets, and to amend it as necessary, pursuant to Federal Rule of
Criminal Procedure 32.2(e).

8. The Clerk of the Court shall forward four certified copies of this Preliminary
Order of Forfeiture as to Substitute Assets to Assistant United States Attorney Alexander J.
Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United
States Attorney’s Office, One St. Andrew’s Plaza, New York, New York, 10007.

Dated: New York, New York
, 2020

SO ORDERED:

Kecbard A. Brasecs

HONORABLE RICHARD M. BERMAN
UNITED STATES DISTRICT JUDGE

 

 
